Citation Nr: 1703670	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for equilibrium problems.

3.  Entitlement to service connection for numbness and tingling of the neck, fingers, and toes.

4.  Entitlement to an initial rating in excess of 20 percent for cervical strain disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to November 1977. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

These matters were previously before the Board in May 2016 when they were remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, pursuant to a Board remand, the RO requested the Veteran to complete and return an enclosed VA Form 21-4142 for it to obtain records from Dr. S and Dr. C.  The Veteran has failed to provide authorization for VA to obtain the records; however, as the Veteran's claims are being remanded for clinical opinions, he should be allowed another opportunity to provide the records or authorization for VA to obtain them.   


Service connection for headaches
Service connection for equilibrium problems
Service connection for numbness and tingling of the neck, fingers, and toes

In its May 2016 remand, the Board noted that a May 2008 VA Mental Health Medication Management Note raised a possibility that the Veteran's claimed disabilities could be related to medication taken for his service-connected psychiatric disability.  The May 23, 2008 VA record reflects that the Veteran was taking Prozac, and would be started on Risperdal and Ritalin.  It was noted that side effects of medication may include headache and lightheadedness.  The Board directed that a VA examiner provide an opinion as to whether the Veteran's claimed disabilities are as likely as not caused by, or aggravated by, his medications taken for his cervical spine disability and/or psychiatric disability.  

The June 2016 VA examination note (DBQ) includes various opinions but fails to discuss the Veteran's use of medication.  Thus, because the RO did not obtain an opinion as directed by the Board, the claims must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating for Cervical Spine

A June 2016 VA examination report indicates that the examiner had reviewed a January 19, 2011 West Palm Beach VAMC record noting an incident of acute back pain with symptoms of radiculopathy and shortly thereafter, developed a neurogenic bladder.  Thus, it appears that the Veteran's neurogenic bladder may be due to a back injury rather than his service-connected cervical spine disability.  West Palm Beach VAMC records do not appear to be associated with the claims file.  These records, if any, should be associated with the claims file as they were noted by the examiner. 

In addition, the 2016 VA examination report reflects that the Veteran does not have a neurogenic disability of the bladder or bowel causally related to his service-connected cervical spine disability but fails to provide an adequate rationale.  Thus, a remand for a rationale is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and return a VA 21-4142 for VA to obtain records from Dr. S and Dr. C. of the "Headache and Pain Center of Northern Virginia."

2.  Attempt to obtain and associate with the claims file all VA records from 2010 to present from the West Palm Beach VAMC, to include January 2011 records, and obtain updated VA clinical records from all other VA facilities at which the Veteran received treatment.

3.  With regard to the Veteran's claims for service connection (headaches, numbness of tingling, equilibrium) obtain a supplemental clinical opinion as to:

a.  Whether as to each disability (headaches, numbness and tingling, equilibrium issues) it is as likely as not (50 percent or greater) that the Veteran's medication for his PTSD and/or cervical strain causes such disability (a headache disability, an equilibrium disability, and/or a disability manifested by tingling and numbness of neck, fingers, and toes).

b.  Whether as to each disability (headaches, numbness and tingling, equilibrium issues) it is as likely as not (50 percent or greater) that the Veteran's medication for his PTSD and/or cervical strain aggravates (permanently worsens such disability (a headache disability, an equilibrium disability, and/or a disability manifested by tingling and numbness of neck, fingers, and toes).

The clinician should provide an adequate rationale and cite to pertinent evidence of record and/or medical treatise, if any, to support the rationale. 

The clinician should consider the pertinent evidence of record, to include: a.) VA records which reflect that the Veteran was to be started on Risperdal and Ritalin, and was on Prozac, and that side effects of medication may include headache and lightheadedness.  (e.g. See April and May 2008 records.); b.) the level of the Veteran's symptoms prior to medication; and c.) the level of the Veteran's symptoms after medication.

4.  With regard to the Veteran's claim for an increased rating for his cervical spine disability, obtain a supplemental clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has, or has had, a neurologic disability of the bladder or bowel causally related to, or aggravated by, his cervical spine disability.

The clinician should consider the pertinent evidence of record to include the following: a.) the VA treatment records that the Veteran has cauda equina syndrome with neurogenic bladder; b.) the Veteran's contention and reported history that he has a neurogenic bladder due to his cervical spine disability; c.) the reported history of a neurogenic bladder from a back injury (e.g. See May 2016 VA record.), and d.) clinical evidence of a nonservice-connected lower back disability.  

The clinician should discuss, and provide a rationale, as to whether it is as likely as not that the Veteran's cervical spine disability would cause a neurogenic bladder or bowel or if it is more likely that a nonservice-connected back disability would cause such. 

5.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

